Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 112 Withdrawn
The rejections under 35 USC 112(b), issued on 10/05/20, have been withdrawn in view of applicant’ response filed on 3/4/21 describing the term “metal compounds coated on colloidal organic polymer particle surfaces as solid catalyst” leading to the following claim interpretation.

Claim Interpretation
The metal solid state catalyst in the said "metal compound coated organic polymer particles as solid state catalyst" are catalysts for tungsten oxidation only. The core of the said “metal compound coated organic polymer particles as solid state catalyst” is made only of polymer selected from the group consisting of organic polystyrene sulfonate( PS-SO3H) beads, organic polystyrene carboxylate (PS-COOH) beads, organic polystyrene phosphate (PS-PO4) beads, and combinations thereof. 

Previous Claim Rejections - 35 USC § 103 withdrawn
The rejections under 35 USC 103, issued on 10/05/20, have been withdrawn in view of the fact that applicant’ response filed on 3/4/21 citing “Koyama clearly teaches that the organic polymer particles of which surfaces are coated with metal oxide particles are used as abrasive. 

Rejoinder
Claims 1-7 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-14 and claims 15-20, directed to the process of making or using an allowable product and a system using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/20/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 15, the cited prior art of record fails to disclose or render obvious a tungsten chemical mechanical polishing (CMP) composition, a method of selective chemical mechanical polishing or a system of chemical mechanical polishing using the chemical mechanical polishing (CMP) composition which comprises metal compounds coated on colloidal organic polymer particle surfaces as solid catalyst wherein the organic polymer particles in the metal compound coated organic polymer particles are selected from the group consisting of organic polystyrene sulfonate( PS-SO3H) beads, organic polystyrene carboxylate (PS-COOH) beads, organic polystyrene phosphate (PS-PO4) beads, and combinations thereof, in combination with the rest of the steps/limitations of claims 1, 8 and 15 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713